Case 4:21-cv-00694-ALM-KPJ Document 9 Filed 09/07/21 Page 1 of 5 PageID #: 503




                                                                       Exhibit

                                                                         11
Case 4:21-cv-00694-ALM-KPJ Document 9 Filed 09/07/21 Page 2 of 5 PageID #: 504
Case 4:21-cv-00694-ALM-KPJ Document 9 Filed 09/07/21 Page 3 of 5 PageID #: 505
Case 4:21-cv-00694-ALM-KPJ Document 9 Filed 09/07/21 Page 4 of 5 PageID #: 506
Case 4:21-cv-00694-ALM-KPJ Document 9 Filed 09/07/21 Page 5 of 5 PageID #: 507
